DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Li on 11/2/2021.
The application has been amended as follows: 
Claim 2. The method of claim 1, wherein the fertilized avian egg isolate is an aqueous isolate produced by the process comprising the steps of (i) separating the contents of at least one fertilized avian egg from the shell; (ii) combining the contents or retentate in a container; (iii) blending the contents or retentate to produce a slurry, optionally adding a solvent; (iv) mixing the slurry with an aqueous solution for a period of time; (v) centrifuging or filtering the mixture to produce an aqueous solution free of solid material; (vi) separating the aqueous solution from the solid material, (vii) freezing the aqueous solution; and (viii) freeze-drying the aqueous solution to produce the fertilized avian egg isolate.
Claim 9. The method of claim 2, wherein the fertilized avian egg isolate is an aqueous isolate produced by the process comprising the steps of (i) separating the 
Claim 10. The method of claim 2, wherein the fertilized avian egg isolate is an aqueous isolate produced by the process comprising the steps of (i) separating the contents of at least one fertilized avian egg from the shell; (ii) filtering the contents to produce a retentate; (iii) combining the retentate in a container; (iv) blending the retentate with a solvent to produce a slurry; (v) mixing the slurry with an aqueous solution for a period of time; (vi) centrifuging or filtering the mixture to produce an aqueous solution free of solid material; (vii) separating the aqueous solution from the solid material, (viii) freezing the aqueous solution; and (ix) freeze-drying the aqueous solution to produce the fertilized avian egg isolate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed invention is distinguished from the prior art in that requires a dosage 200 to 4000 mg/day of fertilized avian egg isolate in the method of treating anxiety and major depressive mood disorder in accordance with the Diagnostic and Statistical Manual of Mental Disorders-IV criteria.  The closest prior art, Eskeland (US20010033869A1), discloses treatment of mental depression by administering 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657